 304DECISIONSOF NATIONAL LABOR RELATIONS BOARDKOENIG BROTHERS, INC., PetitionerandLUMBER AND SAW-MILL WORKERS, LOCAL NO. 2405, AFL. Case No. 19-RM-124. April 20, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Albert Gese,hearing officer. The hearing officer's rulings made at thehearing arefreefrom prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the meaningof the Act.2.The labor organization involved claims torepresentemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:The Employer and the Lumber and Sawmill Workers, LocalNo. 2405, AFL, herein called the Union, are presentlypartiesto a collective-bargainingagreement.Thisagreementprovidesthat it "shall become effective November 25,1952, and shall re-main in full force and effect until December 1, 1953, and fromyear to year thereafter, until either party notifies the other inwriting ofa desire tochange, modify, or terminatethis agree-ment at least sixty (60) days prior to an annual terminationdate....By registered letter dated September 30, 1953, the Employeradvised the Union of itsdesireto terminate the contract. Asindicated by the registered postal return receipt, this letter wasreceived by the Union on October 2, 1953. The Union, bycorrespondence with the Employer, maintained that the contracthad been automaticallyrenewed becausethe Employer's noticewas not timely with respect to the terms of theiragreement.The Union urges the renewed contractas a barto this proceed-ing, while the Employermaintainsthat timely notice was givento forestall automatic renewal of the contract.The Board has strictly construed provisions which forestallautomaticrenewal clauses.Thus the Board hasheldthat wherethe existence or nonexistence of a contract bar depends upon thegiving of a timely notice, the timeliness of such notice dependsnot upon the date of mailing but upon the date of receipt.' In theabsence of mitigating circumstances, z an untimely notice willnot prevent automatic renewal and the automatically renewedcontract will bar a subsequent petition.In this case, the termination date - - the day preceding the firstday of the new contract term - -was November 30, 1953. Including'See Belle-Moc, Inc., 81 NLRB 6.2 Cf. Augat Bros. Inc., 97 NLRB 993; Evans Milling Company, 94 NLRB 1127.108 NLRB No. 67. CLAYTON & LAMBERT MANUFACTURING COMPANY305that day in the computation of the 60 days required by the con-tract,3 theMill B date, or day on which the automatic renewalbecame operative,was October 2, 1953. The last day on whichnotice to forestall automatic renewal could be effective wasOctober 1,1953.4 As notice was not received'on or before Octo-ber 1, 1953,we find that the contract was automatically renewed.The Employer urges that the Union,by its subsequent conduct,waived the defect in the notice.The record discloses that in itsnotice letter,the Employer indicated a willingness to meet withthe Union prior to December 1, 1953,"to discuss our reasonsfor the action...."In its reply, the Union maintained that thenotice was not timely and that it would"defend by all meansavailable...all terms and conditions of the present workingagreement as well'as the bargaining rights...,"but indicateda willingness to meet and confer "for the purpose of negotiatingupon any changes to be proposed by either party to the workingagreement."There is no indication that the Union at any timethereafter abandoned its initial position.In these circumstances,we view the Employer's September30, 1953, letter and the Union's reply thereto as post-renewalrequests to negotiate changes, having no effect upon the renewedcontract as a bar to the petition herein.5 For the foregoingreasons, we find that the contract,as automatically renewed,isa bar to this proceeding. We shall therefore dismiss thepetition without prejudice to the filing of a new petition a reason-able time before the automatic renewal date of the existingcontract.[The Boarddismissedthe petition.]3See Williams Laundry Company, et al., 97 NLRB 995; Golden Belt Manufacturing Com-pany, 103 NLRB 1543, and cases cited therein.4A notice which will forestall automatic renewal must be received prior to the "Mill B"date. SeeWilliams Laundry Company, supra p. 996.5See Land O'Sun Dairies, Inc., 107 NLRB No. 253.CLAYTON & LAMBERT MANUFACTURING COMPANYandELECTRICAL WORKERS UNION, LOCAL NO. 369,INTERNATIONALBROTHERHOODOFELECTRICALWORKERS, A.F. of L., Petitioner.Case No. 9-RC-2087.April 20, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M.Kennedy,hearing officer.The hearing officer's rulings made108 NLRB No. 64.339676 0 - 55 - 21